Exhibit 99.1 [CBRL GROUP, INC. LOGO] POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 C B R L G R O U P, I N C. Investor Contact: Diana S. Wynne Senior Vice President, Corporate Affairs (615) 443-9837 Media Contact: Julie K. Davis Director Corporate Communications (615) 443-9266 CBRL GROUP, INC. DECLARES EIGHTEEN CENTS PER SHARE QUARTERLY DIVIDEND LEBANON, Tenn. – May 29, 2008 CBRL Group, Inc. (Nasdaq: CBRL) today announced that the Board of Directors has declared a regular dividend to common shareholders of $0.18 per share, payable on August 5, 2008 to shareholders of record on July 18, 2008. Headquartered in Lebanon, Tennessee, CBRL Group, Inc. presently operates 576 Cracker Barrel
